Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “117”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cascade of gears” in claim 33 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities: The reference sign “117” mentioned in the second paragraphs of page 19 and 20 is not shown in the Drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi et al. (EP 1 738 947 A2) hereinafter, Takeshi.
	Regarding claim 16, Takeshi teaches an electric drive motorcycle (vehicle 100), comprises: a front portion having one or more front wheels and a handlebar (See Figure 1); a rear portion having a saddle (seat 104), a shell body arranged below said saddle (See Figure 1), and a rear wheel (rear wheel 102) arranged below said shell body; an intermediate portion extending as a connection between said front portion and said rear portion (See Figure 1); an electric drive unit (drive motor 240) connected to said rear wheel; and a hybrid supply unit battery 300) and a combustion engine (engine 220) coupled to an electric generator (generator 210), the electric generator configured to supply energy to at least one of said battery unit and said electric drive unit (See Figures 1 and 2; paragraph [0028]), wherein said shell body defines a housing space configured to receive at least said battery unit adjacent said combustion engine and said electric generator (See Figures 1 and 2).
	Regarding claim 18, Takeshi further teaches that the shell body comprises a helmet carrying compartment with a bottom wall, the helmet carrying compartment (storage section 108 capable of storing a helmet 106) accessed via a top portion upon displacement of the saddle, wherein the housing is located below the bottom wall. 
	Regarding claim 19, Takeshi further teaches that the shell body and the battery unit are configured so as to allow extraction of the battery unit through an opening of the shell body wherein the helmet-carrying compartment is positioned (See Figure 1).
Claims 16, 18, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akifumi et al. (EP 2 236 339 A1) hereinafter, Akifumi.
	Regarding claim 16, Akifumi teaches an electric drive motorcycle, comprises: a front portion having one or more front wheels (front wheel WF) and a handlebar (steering handlebar 25); a rear portion having a saddle (riding seat S), a shell body arranged below said saddle, and a rear wheel (rear wheel WR) arranged below said shell body; an intermediate portion extending as a connection between said front portion and said rear portion; an electric drive unit (electric motor 6) connected to said rear wheel; and a hybrid supply unit supplying said electric drive unit, comprising at least a battery unit (B1 or B2) and a combustion engine (internal combustion engine 5) coupled to an electric generator (motor 6 functions as a ), the electric generator configured to supply energy to at least one of said battery unit and said electric drive unit (indirectly through the battery), wherein said shell body defines a housing space configured to receive at least said battery unit adjacent said combustion engine and said electric generator (Shell body extends from rear frames 23 all the way to the head pipe 21; See Figure 1).
	Regarding claim 18, Akifumi further teaches that the shell body comprises a helmet carrying compartment (storage box 35) with a bottom wall, the helmet carrying compartment accessed via a top portion upon displacement of the saddle, wherein the housing is located below the bottom wall (See Figure 1).
	Regarding claim 25, Akifumi further teaches a rear fork (rear fork 29) connects said rear wheel to said shell body via a hinge and enables an oscillatory motion with respect thereto, and the rear fork comprises at least a supporting arm (pivot plate 28) extending between the shell body and said drive unit (See Figure 1).
	Regarding claim 26, Akifumi further teaches that the electric drive unit is connected to said rear wheel via a transmission unit (power transmission mechanism 7) and fastened to at least said supporting arm of the rear fork (See Figure 1).
	Regarding claim 27, Akifumi further teaches that the rear fork and the electric drive unit are aligned along a longitudinal axis of the rear fork (See Figure 1).
	Regarding claim 28, Akifumi further teaches that 4the electric drive unit is connected to the shell body by means of a rear suspension which comprises a spring and a shock absorber (rear cushion 30; See Figure 1).
	Regarding claim 29, Akifumi further teaches a mudguard septum (unnumbered rear fender; See Figure 1) is disposed between said battery unit and said rear wheel.

Allowable Subject Matter
Claims 17, 20-24, and 30-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric drive motorcycles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611